EXHIBIT 10.1

 

PURCHASE OF ASSETS AGREEMENT

 

AGREEMENT, dated this 23rd day of May, 2005, between Aquarium Asset Management,
LLC, a Delaware limited liability company with offices at 149 Commonwealth
Avenue, Suite 2008, Menlo Park, California 94062 (the “Buyer”) and Grand Prix
Association of Long Beach, Inc., a California corporation, with offices at 3000
Pacific Avenue, Long Beach, CA 90806 (the “Seller”).

 

WITNESSETH

 

WHEREAS, Seller owns and operates the Grand Prix of Long Beach (the “Grand
Prix”) and provides others services utilizing its equipment and expertise, such
as the erection of temporary grandstands for third parties (collectively
referred to herein as the “Business”); and

 

WHEREAS, Seller desires to discontinue its operation of the Business and in
connection therewith assign certain Agreements and sell certain Assets to Buyer,
all as more fully described in this Agreement;

 

WHEREAS, Buyer desires to accept assignment of such Agreements and to purchase
such Assets from Seller;

 

NOW, THEREFORE, in consideration of the aforesaid premises and in consideration
of the promises, covenants, warranties and representations hereinafter set
forth, the parties hereto agree as follows:

 

Section 1. Definitions.

 

In this Agreement, in addition to the terms elsewhere defined, the following
terms shall have the following meanings:

 

1.1 “Aggregate Purchase Price” shall mean the sum of the Purchase Price defined
in Section 2.3 and the purchase price under the Real Estate Agreement defined in
Section 2.5.

 

1.2 “Agreements” shall mean the agreements and commitments of Seller assigned to
Buyer pursuant to this Agreement and itemized on Exhibit 1.1(a).

 

1.3 “Assets” shall mean, except as excluded below, the assets of Seller itemized
on Exhibit 1.1(b). The term “Assets” shall not include: (i) the stock of Seller
or the stock or assets of any subsidiary of Seller; (ii) cash or cash
equivalents; (iii) accounts receivable; (iv) prepaid expenses or deposits,
including any deferred or prepaid income or franchise taxes; (v) Seller’s tax
attributes, such as net operating losses; (vi) Seller’s tax returns and related
records; (vii) any insurance policies to which Seller is a beneficiary; (viii)
any refunds or



--------------------------------------------------------------------------------

proceeds owing to Seller relating to insurance policies or unemployment
compensation; (ix) Seller’s deposits with utilities; and (x) any stock ledgers,
stock transfer records or minute books of Seller (collectively, the “Excluded
Assets”).

 

1.4 “Buyer Liabilities” shall mean those certain liabilities and obligations
listed below and all liabilities and obligations arising out of the operations
of the Business by Buyer on and after the Closing Date (a) including (i) general
liability or workers’ compensation claims relating to occurrences on and after
the Closing Date; (ii) contract claims under the Agreements relating to
occurrences on or after the Closing Date; (iii) contract obligations with
respect to matters to be performed on and after the Closing Date; (iv) third
party claims relating to the condition or use of the Assets or Seller Facilities
on and after the Closing Date; and (v) any liability for claims by Seller
Employees relating to occurrences on and after the Closing Date; but (b)
excluding any Seller Liabilities.

 

1.5 “City Agreement” shall mean that certain Amended and Restated Agreement
dated the 15th day of September, 1995 between Seller and the City of Long Beach.

 

1.6 “Closing Date” shall be on or before June 15, 2005.

 

1.7 “Confidentiality Agreement” shall mean that certain confidentiality
agreement dated the 13th day of April, 2005 between Seller and Buyer.

 

1.8 “Seller Employees” shall mean all employees of Seller listed on Exhibit 1.7
hereto.

 

1.9 “Seller Facilities” shall mean Seller’s owned office and warehouse located
at 3000 Pacific Avenue, Long Beach, California 90806 (the “Long Beach Property”)
and Seller’s leased ticket office located at 432 E. First Street, Long Beach,
California.

 

1.10 “Seller Liabilities” shall mean those certain liabilities and obligations
listed below and all liabilities and obligations arising out of the operation of
the Business by Seller prior to the Closing Date (a) including but not limited
to (i) general liability or workers’ compensation claims relating to occurrences
prior to the Closing Date; (ii) contract claims relating to occurrences prior to
the Closing Date; (iii) contract obligations with respect to matters to be
performed prior to the Closing Date, including accounts payable; (iv) third
party claims relating to the condition or use of the Assets or Seller Facilities
prior to Closing Date; (v) indebtedness of Seller for borrowed money; (vi) any
taxes incurred by Seller as a result of its operations; (vii) any income taxes

 

2



--------------------------------------------------------------------------------

due with respect to the transactions contemplated herein; and (viii) any wages
or benefits (including pension contributions) due for periods ending on or
before the Closing Date, but (b) excluding any Buyer Liabilities.

 

Section 2. Sale of the Assets and Assignment of the Agreements.

 

2.1 Acquisition. Subject to the terms and conditions hereof, Seller hereby
agrees to sell the Assets, free and clear of all liens, and assign the
Agreements to Buyer, all as of the Closing Date, and the Buyer agrees to
purchase the Assets and accept the assignment of the Agreements as of the
Closing Date. In exchange for such Assets and Agreements, Buyer agrees to pay
the Purchase Price to Seller as herein provided. Buyer shall also assume as of
the Closing Date, and shall thereafter observe, perform, fulfill and discharge
the terms and conditions to be observed, performed, fulfilled and discharged
under the Agreements. Buyer shall not assume, however, any liability or
obligation that is a Seller Liability, all of which liabilities or obligations
shall remain the exclusive liability and obligation of Seller.

 

2.2 Closing. Within five (5) days following the satisfaction of all conditions
to closing set forth in Section 2.4, the closing of the transactions herein
contemplated (“Closing”) shall take place at the Long Beach Property on or
before the Closing Date. At Closing, Seller and Buyer shall execute and deliver,
as appropriate, the Bill of Sale and Assignment and Assumption Agreement in the
forms attached as Exhibit 2.2(a) and 2.2(b). Buyer shall use its best efforts to
obtain from the other party or parties to the Agreements a consent to the
assignment for post assignment liabilities substantially in the form of Exhibit
2.2(c).

 

2.3 Purchase Price. The Purchase Price shall be the sum of Twelve Million, Five
Hundred Thousand Dollars ($12,500,000) paid to the Seller on the Closing Date by
wire transfer.

 

2.4 Conditions to Closing. There shall be no conditions to Closing other than
the consent of the City of Long Beach to the assignment of the City Agreement.
The parties agree to use their best efforts to secure this consent as
expeditiously as possible, which consent must be reasonably satisfactory to the
parties and their counsel, include a release for Seller, and otherwise be
substantially in the form of Exhibit 2.2(c).

 

2.5 Real Estate Agreement. Concurrently with the execution hereof, the parties
shall enter into the Real Estate Agreement attached as Exhibit 2.5 hereto (the
“Real Estate Agreement”). Closing under the Real Estate Agreement is not a
condition to Closing under this Agreement. In the event that Buyer terminates
the Real Estate Agreement as permitted therein, Seller agrees to negotiate a
short term rental of the Long Beach

 

3



--------------------------------------------------------------------------------

Property with Buyer on commercially reasonable terms. Buyer may assign the Real
Estate Agreement to an affiliate.

 

2.6 Corporate Name Change. Promptly after the Closing Date, Seller shall change
its corporate name to another name and agrees not to use any name confusingly
similar to Grand Prix Association of Long Beach or any other tradename of
Seller.

 

Section 3. Representations and Warranties by Seller.

 

Seller represents, warrants and agrees with Buyer that as of the date of this
Agreement and as of the date of Closing:

 

3.1 Corporate Standing. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of California with full
corporate authority to own its properties and conduct its business. Seller has
no knowledge of any jurisdiction where qualification to do business as a foreign
corporation is necessary.

 

3.2 Authorization. Seller has all corporate power to enter into this Agreement
and to consummate the transactions contemplated hereby, and Seller has taken all
action required to be taken by it by law, its Certificate of Incorporation or
By-Laws, or otherwise to authorize or ratify the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

3.3 Effect of Agreement. Neither the execution nor delivery of this Agreement
nor the consummation of the transactions contemplated hereunder, will result in
the creation of any lien, charge or encumbrance on any of the Assets. No
representation or warranty is made as to the assignability of any Agreement or
the effect that the transactions contemplated hereby will have on the other
parties to such Agreements.

 

3.4 Litigation. There is no litigation or proceeding of any nature pending, or
to the best of Seller’s knowledge threatened, against it which, if sustained,
would materially adversely affect the Business after the Closing Date, or the
Buyer’s use and enjoyment of the Assets.

 

3.5 Judgments. There has been no decision, judgment, order, consent decree,
settlement or other holding arising out of any litigation, order or proceeding
in which Seller was defendant, participant or subject which will materially
adversely affect the continuation by Buyer, after the date of Closing, of the
Business as presently operated by Seller, or the use and enjoyment of the
Assets.

 

4



--------------------------------------------------------------------------------

3.6 Title. Seller has good and marketable title to all of the Assets subject to
no indebtedness, mortgage, security interest, lien, pledge conditional sale
agreement, charge or encumbrance other than those to be discharged on or prior
to Closing.

 

3.7 Conduct of Business. Seller is not prohibited by agreement or by law from
conducting the Business. No investigation of Seller or the Business of any
governmental agency, which could materially adversely affect its Business, is
now in process or to the best of its knowledge is threatened, and Seller does
not believe that it is now or will be in violation of any law, regulation or
other governmental enactment in the conduct of its Business which could
materially adversely affect the Business.

 

3.8 Labor. Seller is not a party to any collective bargaining agreement with any
labor union other than the Agreement with Laborer’s Local 507 included in the
list of Agreements on Exhibit 1.1(a) and Seller has no knowledge or information
that there is currently pending any petition by employees of Seller for a
representation election.

 

3.9 Material Agreements. As of the date hereof, all of Seller’s material
agreements necessary for the conduct of the Business are listed on Exhibit
1.1(a). Except as set forth on such Exhibit, Seller is not a party to any
employment contracts with its officers or employees. To the extent that Seller
relied on its parent company for administrative or systems support (including
financial, legal, risk management and ticketing services) Buyer will need to
replace these functions.

 

3.10 Insurance. Seller has had and will have Comprehensive General Liability,
Comprehensive Automobile Liability, Workers Compensation and Umbrella Liability
(or other excess liability) insurance policies in force which provided or
provide coverage for all occurrences of bodily injury, personal injury and/or
property damage and workers compensation that have occurred or will have
occurred prior to the date of Closing for which claims have been or will have
been made.

 

3.11 The Assets include substantially all of the assets owned by Seller and used
in the most recent (2005) Long Beach Grand Prix (“LBGP”), subject to normal wear
and tear and consumption of assets in the ordinary course of business.

 

Section 4. Representations and Warranties by Buyer.

 

Buyer represents, warrants and agrees with Seller that as of Closing:

 

5



--------------------------------------------------------------------------------

4.1 Corporate Standing. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware and will be
qualified to do business in California.

 

4.2 Authorization. Buyer has all corporate power to enter into this Agreement
and to consummate the transactions contemplated hereby, and Buyer has taken all
action required to be taken by it by law, its Certificate of Organization or
operating agreement, or otherwise to authorize or ratify the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.3 Familiarity with Business; AS IS, WHERE IS Sale. Buyer and its officers are
familiar with the condition of the Assets, the Seller Facilities, the terms of
the Agreements and the financial condition and the operations of the Business
and have conducted all examinations and investigations with respect thereto as
they have deemed necessary or desirable. Subject to the representations or
warranties of Seller contained in this Agreement, Buyer is proceeding with the
Closing on an “AS IS, WHERE IS” basis with respect to the Assets, the Seller
Facilities and the Agreements based solely upon its officers’ working knowledge
of the Business and any examinations and investigations made prior to Closing
and not in reliance upon any representations or warranties of Seller other than
those contained in this Agreement.

 

SUBJECT TO THE REPRESENTATIONS OR WARRANTIES OF SELLER CONTAINED IN THIS
AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND WITH RESPECT TO THE ASSETS, THE SELLER FACILITIES, THE
AGREEMENTS OR THE BUSINESS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OR WARRANTIES CONCERNING THEIR FITNESS FOR ANY
PURPOSE. SELLER DOES NOT REPRESENT OR WARRANT THAT THE ASSETS OR SELLER
FACILITIES WILL MEET OR COMPLY WITH THE REGULATIONS OF ANY STATE, MUNICIPALITY
OR OTHER JURISDICTION AND BUYER ASSUMES ALL RISK AND LIABILITY RESULTING FROM
THEIR USE.

 

Section 5. Indemnification.

 

5.1 As of the Closing Date, Seller agrees to defend, indemnify and hold harmless
Buyer from and against the following:

 

6



--------------------------------------------------------------------------------

5.1.1 Breach. Any and all damage, loss, deficiency, cost or expense resulting
from a breach by Seller of any representation or warranty in this Agreement, or
from nonfulfillment of any obligations hereunder on the part of Seller.

 

5.1.2 Seller Liabilities. All Seller Liabilities.

 

5.1.3 Lawsuits. Any and all actions, suits, proceedings, demands, assessments,
outstanding orders, judgments, costs and reasonable legal and other expenses
incident to the foregoing.

 

5.2 As of the Closing Date, Buyer agrees to defend, indemnify and hold harmless
Seller from and against the following:

 

5.2.1 Breach. Any and all damage, loss, deficiency, cost or expense resulting
from a breach by Buyer of any representation or warranty in this Agreement, or
from nonfulfillment of any obligations hereunder on the part of Buyer.

 

5.2.2 Buyer Liabilities. All Buyer Liabilities.

 

5.2.3 Lawsuits. Any and all actions, suits, proceedings, demands, assessments,
outstanding orders, judgments, costs and reasonable legal and other expenses
incident to the foregoing.

 

5.3 Survival. The indemnification obligations contained in this Section shall
expire two (2) years from the Closing, except for those arising from taxes,
which will expire six months after the expiration of the statute of limitations
on any such tax deficiency, and except for any lawsuit relating to personal
injury claims which shall expire on the date the matter is settled with no
further right of appeal or the statute of limitations has run.

 

5.4 Notice of Claims. Each party shall give the other party prompt notice of any
claim by third parties which, if successful, would result in any obligation or
liability covered by the indemnification provided for in this Section. Each
party shall have the right, at its own expense, to participate in the defense of
any litigation and to participate in any settlement negotiations with respect to
any such third-party claim.

 

5.5 Liability Cap; No Consequential Damages. Neither party shall be liable to
the other under this Section for indemnification obligations in excess of
$5,000,000, except that Seller’s liability with respect to personal injury
claims occurring prior to the Closing Date shall have no limit. Neither party
shall be liable to the other for lost profits or other consequential or
incidental damages.

 

7



--------------------------------------------------------------------------------

Section 6. Conduct of Business.

 

Between the date of execution hereof and the Closing Date, Seller will conduct
the Business in the usual, regular and ordinary course in substantially the same
manner as previously conducted. Other than in the ordinary course of the
grandstand business, Seller will not dispose of any Assets prior to the Closing
Date without the prior consent of Buyer.

 

Section 7. Possession.

 

Unless otherwise agreed to between the parties, possession of all Assets shall
be delivered to Buyer on the Closing Date.

 

Section 8. Assumption of Liabilities.

 

Neither the execution nor the delivery of this Agreement or any Exhibit, nor the
consummation of any of the transactions contemplated hereunder, shall be deemed
to be an assumption of, and the parties hereto specifically agree that Buyer
does not and will not assume any duty, obligation or liability of Seller other
than the Buyer Liabilities and Seller does not and will not assume any duty,
obligation or liability of Buyer other than the Seller Liabilities.

 

Section 9. Risk of Loss.

 

Prior to the Closing Date, Seller shall bear, and thereafter Buyer shall bear:

 

(a) All costs and expenses pertaining to the Assets; and

 

(b) The risk of destruction, theft, loss or damage to such Assets.

 

In the event of any destruction, theft, loss or damage to the Assets prior to
the Closing Date, Seller shall assign to Buyer its right to recover insurance
proceeds but shall have no other liability to Buyer.

 

Buyer shall be permitted a walk through of Seller Facilities the day prior to
the Closing Date in order to verify that Assets listed on Exhibit 1.1(b) are on
site. In the event that Assets whose depreciated value is listed on the Seller’s
books for $5,000 or less cannot be located or have been lost, destroyed or
stolen, Buyer shall have no claim against Seller unless the aggregate value of
such Assets exceeds $75,000. Any discrepancies must be raised prior to the
Closing Date or shall be deemed waived by Buyer.

 

Section 10. Waiver of Bulk Sales Law.

 

In view of the provisions of this Agreement, Seller’s ability and intention to
satisfy all of its creditors, the parties hereby waive compliance with the
Uniform Commercial Code (Bulk Transfers) as adopted in

 

8



--------------------------------------------------------------------------------

California. Nevertheless, if such law is applicable to the transactions
contemplated hereunder, the Seller does hereby covenant and agree with Buyer to
protect, defend, indemnify and hold harmless Buyer, its successors and assigns,
from and against any and all loss, damage and expense which they may incur by
reason of any actual or alleged failure so to comply.

 

Section 11. Public Announcements.

 

The initial press release with respect to the execution of this Agreement shall
be a joint press release acceptable to Buyer and Seller. Thereafter, prior to
Closing, Buyer and Seller shall consult with each other before issuing any press
release with respect to the transactions contemplated by this Agreement and
shall not issue any such press release prior to such consultation and review by
the other party of such release, except as may be required by law, court process
or by obligations pursuant to any listing agreement with a national securities
exchange. The parties agree that prior to Closing, any public statements they
make shall be consistent with such press releases.

 

Section 12. Employee Matters.

 

(a) Buyer shall offer employment to all Seller Employees at no less than the
salary or hourly rate then in effect and otherwise on terms comparable to those
which they currently enjoy in terms of benefits and incentives, as applicable.
Buyer shall continue the employment of Seller Employees pursuant to this Section
for the applicable period set forth on Exhibit 12(a) hereto. In the event Buyer
terminates the employment of a Seller Employee prior to the expiration of the
noted time period, Buyer may discharge its obligations under this Section by
paying to the employee a lump sum severance equal to the amount which would have
been earned during the remainder of the time period identified on said Exhibit.
No payment shall be due under this Section with respect to an employee whose
termination of employment stems from death, total and permanent disability,
retirement, voluntary termination by the employee or termination by Buyer for
cause. For these purposes, termination for “cause” shall mean (1) the willful
misconduct of such employee that results in material injury to Buyer or the
Business or (2) the employee’s willful and continued failure substantially to
perform the employee’s duties to Buyer after a written demand for substantial
performance has been delivered to the employee by the employee’s supervisor,
which specifically identifies the manner in which it is believed that the
employee has not substantially performed his or her duties. In addition, an
employee that voluntarily terminates employment for “good reason,” shall be
deemed to have been terminated by Buyer. For these purposes, an

 

9



--------------------------------------------------------------------------------

employee shall be deemed to have “good reason” following (1) a relocation of
such employee’s work location to a location that is not within a reasonable
commuting distance from the employee’s current residence, or (2) the
re-assignment of such employee to a position other than another position
involving the performance of substantially the same duties, responsibilities and
compensation as immediately before the Closing Date.

 

(b) Nothing contained in this Section shall require Buyer to continue or replace
any particular benefit plan of Seller after the Closing Date. Furthermore, Buyer
shall not be obligated to offer any benefit comparable to the pension plan,
stock options or restricted stock awards available under benefits established by
Seller’s parent company.

 

(c) For all purposes under any employee benefit plans of Buyer providing
benefits to any Seller Employee after the Closing Date, each such employee shall
be credited with his or her years of service with Seller before the Closing
Date, for purposes of (i) eligibility to participate and (ii) vesting, but in no
event shall such service be taken into account in determining the accrual of
benefits under any Buyer plan, such as a defined benefit plan. Each Seller
Employee shall be immediately eligible to participate, without any waiting time,
in any and all Buyer plans providing medical or dental coverage to the extent
coverage under such plan replaces coverage under a comparable benefit plan of
Seller in which such employee participated immediately before the Effective
Time, and Buyer shall cause all pre-existing condition exclusions of such
medical or dental plans to be waived for such employee and his or her covered
dependents.

 

Section 13. Financial Assurances.

 

Concurrently with the concurrent execution of this Agreement and the Real Estate
Agreement, Buyer shall deposit an amount equal to the Aggregate Purchase Price
into escrow pursuant to the escrow agreement attached as Exhibit 13 hereto.

 

Section 14. Miscellaneous.

 

14.1 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered by a recognized overnight
delivery service, in person or mailed, certified or registered mail with postage
prepaid, or sent by telecopier, as follows:

 

10



--------------------------------------------------------------------------------

  (a) if to Seller, to:

 

Denis McGlynn

President and CEO

Grand Prix Association of Long Beach, Inc.

c/o Dover Motorsports, Inc.

1131 N. DuPont Highway

Dover, DE 19903

Telephone: 302-857-3200

Facsimile: 302-734-3142

 

in each case, with a copy to:

 

Klaus M. Belohoubek

Senior Vice President-General Counsel

Grand Prix Association of Long Beach, Inc.

c/o Dover Motorsports, Inc.

3505 Silverside Road

Plaza Centre Bldg., Suite 203

Wilmington, DE 19810

Telephone: 302-475-6756

Facsimile: 302-477-3555

 

  (b) if to Buyer, to:

 

Aquarium Asset Management, LLC

149 Commonwealth Ave., Suite 2008

Menlo Park, CA 94062

Attn: Pierre Wildman

Telephone: 650-617-6532

Facsimile: 650-617-6512

 

in each case, with a copy to:

 

Coblentz, Patch, Duffy & Bass, LLP

One Ferry Building, Suite 200

San Francisco, CA 94111

Attn: Sara Finigan, Esq.

Telephone: 415-391-4800

Facsimile: 415-989-1663

 

or to such other person or address as any party shall specify by notice in
writing to each of the other parties. All such notice, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery.

 

14.2 Entire Agreement. The Confidentiality Agreement and this Agreement, Real
Estate Agreement, Escrow Agreement, and the schedules and other documents
referred to herein or delivered pursuant hereto, collectively contain the entire
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior agreements and understandings, oral and written,
with respect thereto.

 

11



--------------------------------------------------------------------------------

14.3 Binding Effect; Benefit; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties. Except as provided in the immediately preceding sentence, nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties hereto or their respective successors and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

14.4 Amendment and Modification. This Agreement may only be amended, modified
and supplemented in writing by the parties hereto.

 

14.5 Further Actions. Each of the parties hereto agrees that, except as
otherwise provided in this Agreement and subject to its legal obligations and
fiduciary duties, it will use its commercially reasonable best efforts to
fulfill all conditions precedent specified herein, to the extent that such
conditions are within its control, and to do all things reasonably necessary to
consummate the transactions contemplated hereby.

 

14.6 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to specific performance of the terms hereof, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties hereto (a) irrevocably and unconditionally consents to
submit to the jurisdiction of any state court located in the County of New
Castle, State of Delaware or in the United States District Court for the
District of Delaware for the purpose of any action arising out of or based upon
this Agreement or any of the transactions contemplated by this Agreement brought
by any party hereto and for the recognition and enforcement of any judgment
rendered in respect thereof, and (b) waives, and agrees not to assert by way of
motion, as a defense, or otherwise, in any such action, any claim that it is not
subject to the personal jurisdiction of the above-named courts, that its assets
or property is exempt or immune from attachment or execution, that the actions
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

 

14.7 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same instrument.

 

12



--------------------------------------------------------------------------------

14.8 Applicable Law. This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the Laws of the
State of Delaware (without regard to the conflict of laws rules thereof).

 

14.9 Severability. If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions contained in this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

14.10 Waiver of Jury Trial. Each of the parties to this Agreement hereby
irrevocably waives all right to a trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

14.11 Time. Time is of the essence with respect to this Agreement and the
transactions contemplated hereby.

 

IN WITNESS WHEREOF, each of Buyer and Seller has caused this Agreement to be
executed by its officers thereunto duly authorized, all as of the date first
above written.

 

Grand Prix Association of Long Beach, Inc.    

/s/ Klaus M. Belohoubek

--------------------------------------------------------------------------------

Name:

 

Klaus M. Belohoubek

Title:

 

Sr. Vice President - General Counsel

Aquarium Asset Management, LLC    

/s/ Pierre Wildman

--------------------------------------------------------------------------------

Name:

 

Pierre Wildman

Title:

 

Authorized Signatory

 

13



--------------------------------------------------------------------------------

EXHIBIT 2.5

 

REAL ESTATE AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT (“Agreement”) is dated as of May 23, 2005 and is made in
consideration of the mutual agreements hereinafter set forth and the
consideration recited in this Agreement between Grand Prix Association of Long
Beach, Inc., a California corporation (“Seller”), and Aquarium Asset Management,
LLC, a Delaware limited liability company (“Buyer”).

 

1. Agreement of Sale and Purchase. Seller hereby agrees to sell and convey to
Buyer and Buyer hereby agrees to purchase from Seller, subject to the terms and
conditions hereinafter set forth, the property described on Schedule A hereto,
together with all the buildings, structures, improvements and fixtures in, on
and under said property, the Related Rights and the Intangibles (collectively,
the “Property”). “Related Rights” shall mean all right, title and interest of
Seller in and to any easements, rights-of-way, licenses, interests, rights and
appurtenances of any kind relating to or appertaining to the Property,
including, but not limited to, any adjacent alleys, any oil, mineral, air,
zoning or development rights appurtenant to the Property, and any riparian
rights and land lying in the bed of any highway, street, road, access way or
easement, opened or proposed, adjoining the Property. “Intangibles” shall mean,
to the extent assignable and on an “as is” basis only, all right, title and
interest of Seller in and to any intangible items such as warranties or
guarantees received by Seller from any contractors, subcontractors, suppliers or
materialmen in connection with any construction, repairs or alterations of the
improvements, licenses, franchises, permits and other similar property and
rights relating to the ownership, use and operation of the improvements and the
Property. If Seller obtains a survey as permitted below, the metes and bounds
description of the Property contained in such survey shall be replaced as
“Exhibit A” hereto.

 

2. Purchase Price. The purchase price of the Property shall be Two Million, Five
Hundred Thousand Dollars ($2,500,000), hereinafter referred to as the (“Purchase
Price”), subject to the adjustments and prorations set forth herein, and shall
be payable as follows:

 

(a) Ten Dollars ($10.00) (the “Earnest Money”) shall be paid upon execution of
this Agreement by all parties hereto.

 

(b) The remainder thereof shall be paid by wire transfer at the Closing as
herein defined, with a credit for the Earnest Money.

 

3. Right of Entry. Seller shall allow Buyer (and its authorized representatives
and agents) reasonable access to the Property at any reasonable time, and to
true and complete copies of the documents, permits and agreements maintained in
connection therewith.

 

4. Operation of Property. Between the date of execution hereof and the Closing,
Seller will maintain and operate the Property in the usual, regular and ordinary
course in substantially the same manner as previously maintained and operated.
Seller will not, without the prior consent of Buyer, (i) dispose of any the
Property prior to the Closing or (ii) enter into any new leases or material
contracts that will survive Closing.

 

5. Survey. Buyer may, at its option and its expense obtain a boundary survey of
the Property from a licensed surveyor. If the survey (i) is for good cause not
acceptable to Buyer’s title insurance company; or (ii) shows easements,
encroachments, or other adverse conditions which materially detract from the
value of the Property and are not approved by Buyer, Buyer shall notify Seller
of such objections and Seller may, without any obligation to do so, choose to
resolve such objection(s) to the reasonable satisfaction of Buyer. Buyer shall
also have the right to remove such objection(s) at its expense, but there shall
be no obligation on Buyer to do so. Seller shall cooperate with Buyer in curing
all survey defects but need not incur any expenses in connection



--------------------------------------------------------------------------------

therewith. If Seller is unable or unwilling to cure or resolve such objection to
Buyer’s satisfaction within the time specified, Buyer shall have the right to
terminate this Agreement and in such event shall be entitled to receive the
Earnest Money or to waive such objection and close as set forth in Paragraph 9.
If Buyer does not obtain a survey or object to the survey obtained prior to
Closing, it will be deemed to have waived matters of survey, and all such
matters shall be permitted exceptions to Buyer’s title insurance policy.

 

6. Title. Title to the Property to be conveyed at Closing by Seller to Buyer,
shall be conveyed in fee simple by a grant deed. Title shall be good and
marketable, free and clear of all liens (including all deeds of trust and
mortgages encumbering the Property), but subject to restrictions, easements and
encumbrances of record and/or disclosed by the survey referred to in Section 3
above (if not objected to or waived), and insurable by any reputable title
insurance Company at no more than twice its regular rates.

 

In the event Seller is unable to give good and marketable title and such as
shall be insured in the manner set forth above, Buyer shall have the option of
taking such title as Seller can give without abatement of Purchase Price (except
to the extent of liens of a fixed or ascertainable amount), or of being repaid
the Earnest Money; and in the latter event there shall be no further liability
or obligation of either of the parties hereunder, and this Agreement shall be
and become null and void.

 

Buyer acknowledges the terms of the Conditional Use Permit (9112-19) which
govern use of the Property.

 

7. Environmental Examination. Buyer may cause the Property to be examined to
determine if its environmental condition is acceptable to Buyer, and if Buyer
shall notify Seller prior to Closing that such examinations reveal that the
Property is not acceptable due to contamination, Buyer shall have the right to
terminate the Agreement in which event it shall receive the Earnest Money or to
waive its objections to the environmental condition of the Property. Buyer may
only exercise this termination right in the event of a material contamination. A
material contamination shall be such as is required by applicable law to be
remediated by the owner of the Property and would cost in excess of ten percent
of the Purchase Price to investigate, clean up, remove, restore and otherwise
remediate. Seller shall deliver to Buyer the results of environmental audits, if
any, performed prior to the date of this Agreement by or on behalf of Seller on,
about or under the Property to determine whether hazardous substances are or
were, generated, treated, stored, spilled or discharged on, about or under the
Property.

 

Buyer acknowledges that “Natural Hazards” described in the following California
code sections (the “Natural Hazard Laws”) may affect the Property: Government
Code Sections 8589.4; 8589.3; Government. Code Sections 51183.4, 51183.5 (Fire
Hazard Severity Zone); Public Resource Code Section 2621.9 (Earthquake Fault
Zone); Public Resource Code Section 2694 (Seismic Hazard Zone); and Public
Resource Code Section 4136 (Wildland Area). Buyer acknowledges and agrees that
Buyer has had the opportunity to independently evaluate and investigate whether
any or all of such Natural Hazards affect the Property and Seller shall have no
liabilities or obligations with respect thereto. Without limiting the foregoing,
Buyer acknowledges and agrees that Buyer knowingly and intentionally waives any
disclosures, obligations or requirements of Seller with respect to Natural
Hazards, including, without limitation, any disclosure obligations or
requirements under the aforementioned code sections or under California Civil
Code section 1102c. Buyer represents that Buyer has experience acquiring and
conducting due diligence, and that this waiver has been negotiated and is an
essential aspect of the bargain between the parties.

 

8. Expenses and Proration. The expenses of this transaction and Closing
prorations shall be paid as follows:

 

(a) Buyer will pay the taxes and recording costs incurred in recording the grant
deed, the premium for the title insurance policy and the fees for the survey, if
any;

 

(b) Each party will pay its own attorney’s fees;

 

2



--------------------------------------------------------------------------------

(c) The real estate taxes and/or assessments for the current year shall be
apportioned between the parties as of the date of Closing;

 

(d) Charges and assessments for sewer and water and other utilities, including
charges for consumption of electricity and gas, if any, shall be prorated as of
the date of closing. If such charges are unknown as of the date of Closing,
Buyer shall present Seller with bills therefor and Seller shall pay the Buyer
its prorata share of such expenses within ten (10) days of receipt of said
bills; and

 

(e) All other fees and expenses of Closing shall be borne by Buyer. Buyer’s
counsel shall prepare all documents, which shall be subject to the reasonable
approval of Seller.

 

9. Possession. There are presently no tenants other than employees of Seller.
Possession of the Property shall be delivered to Buyer at the time of settlement
free of all tenancies by delivery of the keys to the Property.

 

10. Representations and Warranties. It is understood and agreed that the
Property has been inspected by Buyer and/or Buyer’s representative and has been
purchased as a result of said inspection and, except as set forth in this
Agreement, not in reliance upon any representation made by Seller or any agent
or representative of Seller; and that the Property is being purchased in an “AS
IS” condition.

 

Seller makes the following representations (none of which shall survive Closing)
to the best of Seller’s knowledge:

 

(a) Seller represents and warrants as of the Closing, there shall have been no
material adverse change in the physical condition of the Property from the
physical condition of the Property as of the execution hereof.

 

(b) Seller has provided copies of all material documents and records relating to
the Property.

 

(c) Seller has provided copies of all material leases and contracts to be
assumed by Buyer and there are no existing defaults under such agreements.

 

(d) Except as disclosed to Buyer in writing prior to the date hereof, Seller has
no knowledge of the existence of hazardous materials or underground storage
tanks on the property and Seller has not used, generated, manufactured,
installed, released, discharged, stored or disposed of any hazardous materials
on the Property in violation of applicable law.

 

(e) Seller has no knowledge of any condemnation, environmental, zoning or other
land-use regulation proceedings, either instituted, or planned to be instituted,
or any other litigation, actions, suits or proceedings pending or threatened
which would materially adversely affect the use, occupancy or operation of the
Property.

 

(f) Seller has obtained all material consents, approvals, entitlements, waivers,
certificates of occupancy, licenses, and building permits, conditional use
permits and other approvals required in connection with Seller’s ownership of
the Property.

 

(g) Seller has complied in all material respects with all applicable laws,
ordinances, rules and regulations relating to the Property and Seller has not
been informed of a material violation of any such laws, rules or regulations.

 

(h) There are no mechanic’s or materialmen’s liens (whether or not perfected)
affecting the Property.

 

3



--------------------------------------------------------------------------------

(i) Seller is not in violation of any anti-terrorism law, and Seller is not
conducting any business or engaging in any transaction or dealing with any
prohibited person under any anti-terrorism law or dealing in, or otherwise
engaging in any transaction relating to, any property or interests in property
blocked under any anti-terrorism law.

 

11. Closing; Conditions Precedent.

 

(a) The closing (herein referred to as the “Closing”) of the purchase and sale
contemplated herein shall take place at the Property (or at the offices of the
Title Company) on a date mutually agreed to by Buyer and Seller on or before
June 15, 2005.

 

(b) It shall be a condition precedent to Seller’s or Buyer’s obligation to close
hereunder that immediately prior thereto or simultaneously therewith, the
parties shall close on the transactions contemplated by that certain Purchase of
Assets Agreement of even date herewith between Seller and Buyer.

 

(c) It shall be a condition precedent to Buyer’s obligation to close that the
Title Company shall have committed to issue the Title Policy to Buyer at
Closing.

 

(d) It shall be a condition precedent to Buyer’s obligation to close that
Seller’s representations and warranties are true and correct as of the Closing
and that Seller is not in default under the terms of this Agreement.

 

(e) At the Closing, Buyer shall wire transfer the balance of the Purchase Price
and Seller shall deliver the following:

 

(i) A grant deed for the Property fully executed and in recordable form;

 

(ii) A non-foreign affidavit required by Buyer to discharge its obligations
pursuant to Section 1445 of the United States Internal Revenue Code; and

 

(iii) Such other duly executed and/or acknowledged instruments as may be
reasonably required to consummate this transaction in accordance with the terms
and conditions contained in this Agreement.

 

12. Default.

 

(a) In the event that Buyer defaults, Seller’s sole remedy shall be specific
performance as this Agreement is ancillary to the sale of Seller’s business.

 

(b) In the event that Seller defaults, Buyer shall, at its option, be entitled:

 

(i) to specific performance; or

 

(ii) to declare this Agreement terminated in which event Buyer shall be entitled
to receive the Earnest Money and the parties shall thereafter be relieved from
any further liability hereunder; or

 

13. Risk of Loss. All risk of loss of or to the Property, in whole or in part,
as a result of any casualty or the exercise of the power of eminent domain shall
remain on Seller until Closing. If, prior to Closing, any eminent domain
proceeding is or has been commended with, respect to the Property or the
improvements thereon have been damaged due to any casualty, Buyer shall have the
option of either terminating this Agreement or of completing the purchase
contemplated herein, which election shall be made within fifteen (15) days of
receipt of the condemnation or casualty. In the event Buyer shall elect to
terminate this Agreement, Buyer shall be entitled to the return of the Earnest
Money and all parties shall be relieved and discharged of any further liability
hereunder. If, however, Buyer shall elect to complete this transaction, Buyer
shall be entitled to

 

4



--------------------------------------------------------------------------------

receive the entire award for the Property or portion thereof so taken or the
entire amount of any insurance proceeds relating to any casualty. Buyer must
elect to complete the transaction pursuant to this Section as long as the
eminent domain proceeding or casualty is not material. Material for these
purposes shall mean a loss or eminent domain proceeding in excess of ten percent
of the Purchase Price.

 

14. Broker and Commission. Seller and Buyer each represent and warrant to the
other that there are no brokers involved in the transaction contemplated herein.
If any claim is made or brought by any broker in connection with this
transaction, the party whose conduct or agreement gave rise to such claim shall
indemnify the other for damages or expenses sustained in connection therewith,
including without limitation, reasonable attorneys’ fees. The provisions of this
paragraph shall survive the Closing.

 

15. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered in person or mailed,
certified or registered mail with postage prepaid, or sent by telex, telegram or
telecopier, as follows:

 

  (a) if to Seller, to:

 

Denis McGlynn

President and CEO

Grand Prix Association of Long Beach, Inc.

c/o Dover Motorsports, Inc.

1131 N. DuPont Highway

Dover, DE 19903

Telephone: 302-857-3200

Facsimile: 302-734-3142

 

in each case, with a copy to:

 

Klaus M. Belohoubek

Senior Vice President-General Counsel

Grand Prix Association of Long Beach, Inc.

c/o Dover Downs Gaming & Entertainment, Inc.

3505 Silverside Road

Plaza Centre Bldg., Suite 203

Wilmington, DE 19810

Telephone: 302-475-6756

Facsimile: 302-477-3555

 

  (b) if to Buyer, to:

 

Aquarium Asset Management, LLC

149 Commonwealth Avenue

Suite 2008

Menlo Park, CA 94062

Attn: Pierre Wildman

 

in each case, with a copy to:

 

Coblentz, Patch, Duffy & Bass, LLP

One Ferry Building, Suite 200

San Francisco, CA 94111

Attn: Sara Finigan

 

5



--------------------------------------------------------------------------------

or to such other person or address as any party shall specify by notice in
writing to each of the other parties. All such notice, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery.

 

16. Entire Agreement. This Agreement and the schedules and other documents
referred to herein or delivered pursuant hereto, collectively contain the entire
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior agreements and understandings, oral and written,
with respect thereto.

 

17. Binding Effect; Benefit; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, with respect to the
provisions relating to employee benefits only, shall inure to the benefit of the
persons or entities benefiting from the provisions thereof who are intended to
be third-party beneficiaries thereof and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the other parties. Seller consents to the
assignment of this Agreement to an affiliate of Buyer. Except as provided in the
immediately preceding sentence, nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

18. Amendment and Modification. This Agreement may only be amended, modified and
supplemented in writing by the parties hereto.

 

19. Further Actions. Each of the parties hereto agrees that, except as otherwise
provided in this Agreement and subject to its legal obligations and fiduciary
duties, it will use its commercially reasonable best efforts to fulfill all
conditions precedent specified herein, to the extent that such conditions are
within its control, and to do all things reasonably necessary to consummate the
transactions contemplated hereby.

 

20. Jurisdiction. Each of the parties hereto (a) irrevocably and unconditionally
consents to submit to the jurisdiction of any state court located in the County
of Orange, State of California or in the United States District Court for the
Southern District of California for the purpose of any action arising out of or
based upon this Agreement or any of the transactions contemplated by this
Agreement brought by any party hereto and for the recognition and enforcement of
any judgment rendered in respect thereof, and (b) waives, and agrees not to
assert by way of motion, as a defense, or otherwise, in any such action, any
claim that it is not subject to the personal jurisdiction of the above-named
courts, that its assets or property is exempt or immune from attachment or
execution, that the actions brought in an inconvenient forum, that the venue of
the action is improper, or that this Agreement or the transactions contemplated
by this Agreement may not be enforced in or by any of the above-named courts.

 

21. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same instrument.

 

22. Applicable Law. This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California (without regard to the conflict of laws rules thereof).

 

23. Severability. If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions contained in this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

24. Waiver of Jury Trial. Each of the parties to this Agreement hereby
irrevocably waives all right to a trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

6



--------------------------------------------------------------------------------

25. Time. Time is of the essence with respect to this Agreement and the
transactions contemplated hereby.

 

IN WITNESS WHEREOF each of the parties hereto has signed this Agreement on the
date shown below of their respective signatures.

 

Grand Prix Association of Long Beach, Inc.    

/s/ Klaus M. Belohoubek

--------------------------------------------------------------------------------

Name:

 

Klaus M. Belohoubek

Title:

 

Sr. Vice President - General Counsel

Aquarium Asset Management, LLC    

/s/ Pierre Wildman

--------------------------------------------------------------------------------

Name:

 

Pierre Wildman

Title:

 

Authorized Signatory

 

7



--------------------------------------------------------------------------------

SCHEDULE A TO REAL ESTATE AGREEMENT OF SALE

 

DESCRIPTION OF THE PROPERTY

 

Real property in the City of Long Beach, County of Los Angeles, State of
California, described as follows:

 

The West 158 feet of Farm Lot 35 of the American Colony Tract, in the city of
Long Beach, as per map recorded in Book 19 Pages 89 and 90 of Miscellaneous
Records, in the office of the county recorder of said county.

 

APN: 7206-022-073

 

8



--------------------------------------------------------------------------------

EXHIBIT 13

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (“ESCROW AGREEMENT”) is made as of the 23rd day of May,
2005, by and among Grand Prix Association of Long Beach, Inc. (“SELLER”),
Aquarium Asset Management, LLC (“BUYER”), and MERCANTILE-SAFE DEPOSIT AND TRUST
COMPANY, or its substitute, as provided for herein (“ESCROW AGENT”).

 

EXPLANATORY STATEMENT

 

SELLER and BUYER have entered into that certain Asset Purchase Agreement of even
date herewith (the “PURCHASE AGREEMENT”), which provides for the sale of certain
assets of SELLER to BUYER. The PURCHASE AGREEMENT requires the deposit by BUYER
of the Aggregate Purchase Price (as defined in the Purchase Agreement) equal to
Fifteen Million Dollars ($15,000,000) with an escrow agent. BUYER and SELLER
desire that ESCROW AGENT serve as escrow agent, and ESCROW AGENT is willing to
do so, all upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained, agree as follows:

 

1. Deposit of Escrow Deposit. Simultaneously with the execution hereof by all of
the parties hereto, BUYER has deposited with ESCROW AGENT the sum of Fifteen
Million Dollars ($15,000,000) (the “ESCROW DEPOSIT”), which ESCROW DEPOSIT shall
be held and disbursed by ESCROW AGENT in accordance with and subject to the
terms and conditions of this ESCROW AGREEMENT.

 

2. Investment of Escrow Deposits. ESCROW AGENT shall hold and maintain the
ESCROW DEPOSIT in a separate account maintained at the ESCROW AGENT, and shall
invest the ESCROW DEPOSIT in short term treasuries, or as otherwise directed by
the joint written instructions of the SELLER and the BUYER.

 

3. Disposition of Escrow Deposit; Termination of Escrow.

 

3.1. ESCROW AGENT shall hold and maintain the ESCROW DEPOSIT until either: (a)
receipt by ESCROW AGENT of a court order directing the manner in which ESCROW
AGENT is to disburse all or a portion of the ESCROW DEPOSIT, in which event
ESCROW AGENT shall comply with the terms of such court order, or (b) ESCROW
AGENT has received joint written instructions from BUYER and SELLER to disburse
the ESCROW DEPOSIT in accordance therewith, in which event ESCROW AGENT shall
disburse such portions of the ESCROW DEPOSIT to SELLER and BUYER as may be
specified in such joint written instructions. Accrued interest on the ESCROW
DEPOSIT shall be prorated and paid in proportion to the respective disbursements
of the ESCROW DEPOSIT to each of SELLER and BUYER.

 

3.2. Absent receipt of joint written instructions from SELLER and BUYER by July
15, 2005, or in the event any dispute or controversy arises between SELLER and
BUYER respecting the disposition of the ESCROW DEPOSIT and/or interest thereon,
or any part thereof, ESCROW AGENT shall have the right to interplead all such
persons in any court of competent jurisdiction within the State of Maryland, and
to deposit with such court the ESCROW DEPOSIT and all interest earned thereon;
thereafter ESCROW AGENT shall be fully released and discharged from all further
obligations hereunder with respect to the funds held under this ESCROW
AGREEMENT. SELLER and BUYER, jointly and severally, agree to pay all reasonable
and necessary expenses, fees and charges (including reasonable attorney’s fees)
incurred by ESCROW AGENT in any such interpleader action.

 

4. Limitations of Duties of Escrow Agent. The obligations of ESCROW AGENT under
this ESCROW AGREEMENT are subject to the following terms and conditions:

 

4.1. ESCROW AGENT shall not be under any duty to give the ESCROW DEPOSIT held by
it



--------------------------------------------------------------------------------

hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest the ESCROW DEPOSIT held hereunder except as
directed in this ESCROW AGREEMENT.

 

4.2. This ESCROW AGREEMENT expressly sets forth all duties of ESCROW AGENT with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this ESCROW AGREEMENT against ESCROW AGENT.
ESCROW AGENT shall not be bound by the provisions of any agreement between the
BUYER and SELLER, except this ESCROW AGREEMENT and the joint instructions
referenced herein.

 

4.3. ESCROW AGENT shall not be liable, except for its own gross negligence or
willful misconduct and, except with respect to claims based upon such gross
negligence or willful misconduct that are successfully asserted against ESCROW
AGENT, and BUYER and SELLER shall jointly and severally indemnify and hold
harmless ESCROW AGENT (and any successor ESCROW AGENT) from and against any and
all losses, liabilities, claims, actions, damages and expenses, including
reasonable attorneys’ fees and disbursements, arising out of and in connection
with this ESCROW AGREEMENT. Without limiting the foregoing, ESCROW AGENT shall
in no event be liable in connection with its investment or reinvestment of any
cash held by it hereunder in good faith, in accordance with the terms hereof,
including without limitation any liability for any delays (not resulting from
its gross negligence or willful misconduct) in the investment or reinvestment of
the ESCROW DEPOSIT, or any loss of interest incident to any such delays.

 

4.4. ESCROW AGENT shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. ESCROW AGENT may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that any person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so.

 

4.5. ESCROW AGENT does not have any interest in the ESCROW DEPOSIT deposited
hereunder but is serving as escrow holder only and has only possession thereof.
Any payments of income from the ESCROW DEPOSIT shall be subject to withholding
regulations then in force with respect to United States taxes.

 

4.6. ESCROW AGENT makes no representation as to the validity, value, genuineness
or the collectability of any security or other document or instrument held by or
delivered to it.

 

4.7. ESCROW AGENT (and any successor ESCROW AGENT) may at any time resign as
such by delivering the ESCROW DEPOSIT to any successor ESCROW AGENT jointly
designated by BUYER and SELLER in writing, or, if BUYER and SELLER cannot agree
upon a successor within thirty (30) days of a written request to do so, to a
court of competent jurisdiction in the State of Maryland, whereupon ESCROW AGENT
shall be discharged of and from any and all further obligations arising in
connection with this ESCROW AGREEMENT. The resignation of ESCROW AGENT will take
effect on the appointment of a successor (including the aforementioned court).

 

4.8. ESCROW AGENT’S service as escrow agent hereunder shall not be deemed to
prevent or preclude it from serving as either party’s counsel in any dispute or
negotiation between the parties.

 

5. Acceptance of Escrow; Compensation of Escrow Agent. ESCROW AGENT hereby
agrees to serve as ESCROW AGENT pursuant to this ESCROW AGREEMENT. As
compensation for the ESCROW AGENT’S agreement to serve as ESCROW AGENT under the
terms of this ESCROW AGREEMENT, the ESCROW AGENT shall receive on the date
hereof a fee in the amount of Two Thousand Dollars ($2,000.00). In addition
ESCROW AGENT shall be entitled to reimbursement for any legal fees and
out-of-pocket expenses incurred by ESCROW AGENT arising out of this ESCROW
AGREEMENT or the ESCROW AGENT’S performance of its duties hereunder. SELLER and
BUYER jointly and severally agree to pay such fees and expenses arising from the
performance by ESCROW AGENT hereunder. In the event ESCROW AGENT is not paid
such fees and expenses within ten (10) calendar days after written request for
payment from ESCROW AGENT to BUYER and SELLER, ESCROW AGENT may deduct from the
ESCROW DEPOSIT sums in an

 

2



--------------------------------------------------------------------------------

amount equal to the aggregate amount of all such fees and expenses and apply
such sums to make payment of the fees and expenses.

 

6. Notices. All notices, consents, requests, instructions, approvals and/or
other communications provided for herein shall be in writing and shall be deemed
validly given, made or served, if delivered personally against written receipt,
or on the second (2nd) business day after posting in the United States mail, by
registered or certified mail, return receipt requested, and addressed to the
respective parties as follows:

 

If intended for ESCROW AGENT:

 

MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY

2 Hopkins Plaza, 5th Floor

Baltimore, Maryland 21201

Attn.:     C. Douglas Sawyer, III,

              Senior Vice President

 

If intended for SELLER:

 

Denis McGlynn

President and CEO

Grand Prix Association of Long Beach, Inc.

c/o Dover Motorsports, Inc.

1131 N. DuPont Highway

Dover, DE 19903

 

with a copy to:

 

Klaus M. Belohoubek

Senior Vice President-General Counsel

Grand Prix Association of Long Beach, Inc.

c/o Dover Motorsports, Inc.

3505 Silverside Road

Plaza Centre Bldg., Suite 203

Wilmington, DE 19810

 

If intended for BUYER:

 

Aquarium Asset Management, LLC

149 Commonwealth Ave., Suite 2008

Menlo Park, CA 94062

Attn: Pierre Wildman

 

with a copy to:

 

Coblentz, Patch, Duffy & Bass, LLP

One Ferry Building, Suite 200

San Francisco, CA 94111

Attn: Sara Finigan, Esq.

 

7. Miscellaneous.

 

7.1. The parties hereto agree that this ESCROW AGREEMENT shall be legally
binding upon them, and their respective personal representatives, successors and
assigns. However, the obligations hereunder may not be assigned by any party
without the written consent of all parties hereto.

 

3



--------------------------------------------------------------------------------

7.2. This ESCROW AGREEMENT contains the entire understanding of the parties
relating to the subject matter hereof and may not be amended or modified in any
way except by an instrument in writing signed by all of the parties hereto.

 

7.3. This ESCROW AGREEMENT shall be governed by and interpreted in accordance
with the laws of the State of Maryland.

 

7.4. This ESCROW AGREEMENT may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together will constitute
one in the same agreement.

 

7.5. The headings contained in this ESCROW AGREEMENT are for convenience only
and shall not be used to construe or interpret the scope or intent of this
ESCROW AGREEMENT or in any way affect the same.

 

7.6. This ESCROW AGREEMENT is not for the benefit of any person or entity not a
specific named party to it, except as otherwise provided herein.

 

7.7. ESCROW AGENT shall not be liable to pay any tax on any interest earned on
the ESCROW DEPOSIT, it being the understanding of the parties that such tax
shall be paid by SELLER. SELLER and BUYER each warrant and represent that they
have provided ESCROW AGENT with their respective employer identification
numbers.

 

IN WITNESS WHEREOF, the parties hereto have executed this ESCROW AGREEMENT as of
the day and year first written above.

 

WITNESS/ATTEST:

   BUYER:     

AQUARIUM ASSET MANAGEMENT, LLC,

a Delaware limited liability company

    

/s/ Pierre Wildman

--------------------------------------------------------------------------------

     Pierre Wildman      Authorized Signatory      SELLER:      GRAND PRIX
ASSOCIATION OF LONG BEACH, INC.,
a California Corporation     

/s/ Klaus M. Belohoubek

--------------------------------------------------------------------------------

     Klaus M. Belohoubek      Sr. Vice President - General Counsel      ESCROW
AGENT:      MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY     

/s/ C. Douglas Sawyer, III

--------------------------------------------------------------------------------

     C. Douglas Sawyer, III,      Senior Vice President

 

4